Citation Nr: 0007773	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1972 to March 1976 and 
from August 1983 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in Los Angeles, California.

The case returns to the Board following a remand to the RO in 
June 1998.  

In a June 1999 rating decision, the RO favorably resolved the 
issue of service connection for a right ankle disorder, which 
was an issue previously on appeal.  Accordingly, the matter 
is not currently before the Board.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's hemorrhoids and his period of active duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, VA medical evidence shows a diagnosis of 
hemorrhoids.  Therefore, the first requirement of a well 
grounded claim is satisfied.  In addition, the veteran 
asserts that he experienced rectal bleeding in service.  For 
purposes of determining whether the claim is well grounded, 
the Board presumes the truthfulness of this assertion.  Arms, 
12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 
Vet. App. at 21.  However, a review of the service medical 
records is silent for complaints or treatment for rectal 
bleeding or hemorrhoids.  During a November 1993 Medical 
Evaluation Board examination, it was specifically noted that 
hemorrhoids or rectal bleeding were not present.   
  
Furthermore, upon a review of the evidence, the Board finds 
that the claim is not well grounded because there is no 
competent medical evidence of a nexus between the current 
diagnosis and the veteran's period of active service.  That 
is, there is no medical evidence that establishes a link 
between the disorder and service.  Absent such evidence, the 
claim is not well grounded.  Epps, 126 F.3d at 1468.  

During the July 1997 hearing, the veteran essentially 
testified that he experienced rectal bleeding in service and 
continued to have bleeding after his separation from service.  
He therefore believes that his hemorrhoids are related to 
service.  The Board acknowledges that continuity of 
symptomatology may provide a basis for establishing service 
connection.  However, the provisions of 38 C.F.R. § 3.303(b) 
do not relieve a veteran of the burden of providing a medical 
nexus in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

Moreover, there is no evidence of record that suggests that 
the veteran is trained in medicine.  Therefore, he is 
competent to relate and describe symptoms, but he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or determination of etiology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hemorrhoids.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for hemorrhoids, he should produce medical 
evidence that establishes a link between the current 
diagnosis and his period of active duty service.  38 U.S.C.A. 
§ 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for hemorrhoids is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



